Supreme Court of the United States
                               Office of the Clerk
                           Washington, DC 20543-0001
                                                                 Scott S. Harris
                                                                 Clerk of the Court
                                                                 (202) 179-3011
                                   October 28, 2015


Clerk
Court of Appeals of Texas, Third District
209 W. 14th Street, Rm.101
Price Daniel Building
Austin, TX 78711



        Re:   Wesley Eugene Perkins
              v. Texas
              No. 15-548
              (Your No. 03-14-305-CR)


Dear Clerk:


     The petition for a writ of certiorari in the above entitled case was filed on
October 23, 2015 and placed on the docket October 28, 2015 as No. 15-548.




                                        Sincerely,

                                        Scott S. Harris, Clerk

                                        by

                                        Redmond K. Barnes
                                        Case Analyst



                                                                             r^RECEIVEDN
                                                                                   NOV 0 5 2015
                                                                               THIRD COURT OF APPEALS
                                                                              V.JgFFREYD.KYLE _/
          OFFICE OF THE CLERK
SUPREME COURT OF THE UNITED STATES                                                                                                 :
       WASHINGTON. DC 20543-OOOI
               OFFlC'AL ous/%ess                                                                        S POSTAGE       $000,485
          PENAITY fOR PP.IVA7E USE SOOO                                                                                      US OFFICIAL MAIL
                                                                                                                               ZIP 20543
                                                                                                                             041M11120021
                                          rt»?Oi*;i©x4   uOii   ">„l.|„|JJiJ.I||.H|j,l.|Jl|ll|..l,.|..1i,j|MI.,II.IJ/l.jl|